 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10                               ----oo0oo----
11

12   UNITED STATES OF AMERICA,         NO. 2:08-cr-554 WBS
13                 Plaintiff,
                                       ORDER
14        v.
15   DAMION LAMONT HARRIS,
16                 Defendant.
17

18
                                 ----oo0oo----
19

20             Before the court is defendant Damion Lamont Harris’s

21   Motion for Reduction of Sentence Pursuant to Title 18 U.S.C. §

22   3582(c)(2).   (Docket No. 125.)   Defendant seeks a reduction of

23   his sentence under Amendment 782 to the United States Sentencing

24   Guidelines.   In 2018, the court denied a similar § 3582 motion

25   filed by defendant, holding that because he was sentenced as a

26   career offender under U.S.S.G. § 4B1.1, which Amendment 782 does

27   not affect, he was not eligible for a sentence reduction under

28   that amendment.   (Docket No. 121.)
                                       1
 1             Subsequent to the denial of that motion, the court
 2   accepted the parties’ stipulation to a reduction of sentence
 3   pursuant to Section 404 of the First Step Act of 2018.    (Docket
 4   Nos. 123, 124.)   The First Step Act retroactively applies reduced
 5   statutory penalties for crack cocaine offenses in the Fair
 6   Sentencing Act of 2010 to certain offenses if they were committed
 7   before August 3, 2010.   See, e.g., United States v. Glover, 377
 8   F. Supp. 3d 1346, 1351-52 (S.D. Fla. 2019).     Pursuant to the
 9   agreement of the parties, the court found that defendant’s
10   amended Guidelines sentence range was 151 to 188 months, and the
11   court reduced his sentence to 151 months, on the low end of the
12   Guidelines range.1
13             Defendant now argues that the First Step Act somehow
14   makes him eligible for an additional sentence reduction under
15   Amendment 782.    This argument has no merit.   The court’s
16   reduction of defendant’s sentence under the First Step Act was
17   based on Congress’s reduction of statutory penalties for crack
18   cocaine offenses.    However, defendant was sentenced as a career
19   offender, and as discussed in the court’s prior order, Amendment
20   782 does not apply to career offenders.   See United States v.
21   Charles, 749 F.3d 767, 770 (9th Cir. 2014) (“[R]etroactive
22   amendments regarding sentences under the drug guidelines do not
23   affect individuals who were sentenced as career offenders because
24   . . . the two sentencing schemes are mutually exclusive.”);
25   United States v. Romero, 675 F. App’x 777 (9th Cir. 2017)
26
          1    Defendant’s original Guidelines range was 188 to 235
27
     months, and he was sentenced to 188 months. (See Judgment
28   (Docket No. 85); Statement of Reasons.)
                                     2
 1   (denying motion to reduce sentence pursuant to section 3582(c)(2)
 2   and Amendment 782 because defendant was sentenced as a career
 3   offender under U.S.S.G. § 4B1.1)).   The First Step Act, and the
 4   reduction of defendant’s sentence under that Act, did not strip
 5   defendant of his status as a career offender.   Accordingly,
 6   defendant remains ineligible for a sentencing reduction under
 7   Amendment 782 and the court will deny defendant’s motion.
 8             IT IS THEREFORE ORDERED that defendant’s Amended Motion
 9   to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) (Docket
10   No. 125), be, and the same hereby is, DENIED.
11   Dated:   November 25, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     3
